UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7791


STEVEN LESTER,

                 Plaintiff - Appellant,

          v.

GREENVILLE COUNTY COURTHOUSE,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:09-cv-01824-HFF)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Steven   Lester   appeals     the     district   court’s    order

accepting the recommendation of the magistrate judge and denying

relief   without   prejudice   on    his   42    U.S.C.    § 1983    (2006)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Lester v. Greenville County Courthouse, No.

4:09-cv-01824-HFF (D.S.C. Sept. 1, 2009).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                    2